Per Curiam,
This civil action was brought seeking specific performance of an agreement alleged to have been entered into between the above-named plaintiff and defendants wherein the defendants agreed to assign dates for the performance at the Veterans Memorial Auditorium of a musical production entitled “Hair” on the fifteenth through twentieth of ■ February, 1972, inclusive. In the Superior Court the' trial justice, holding that the doctrine of promissory ■ estoppel had application, ■ concluded that there was a contract between the parties entered into prior *365to December 7, 1971. He thereupon entered a judgment ordering the defendants to “* * * forthwith cause a formal contract to be executed with plaintiff for plaintiff’s exclusive use of the State Auditorium in the Veterans’ Memorial Building in Providence on February 15, 16, 17, 18, 19, and 20, 1972.”
Martin L. Oreenwald, for plaintiff.
Richard J. Israel, Attorney General, W. Slater Allen, Jr., Asst. Attorney General, for defendants.
In the course of the hearing on the defendants’ appeal on October 3, 1973, the parties conceded that since the musical play “Hair” had been produced in Providence at another theater prior to the hearing in this court and the dates which the contract provided for the use of the Veterans Memorial Auditorium by the plaintiff had passed prior to the hearing, the issue raised is .moot. In our opinion, in these circumstances it is. impossible for the court to order specific performance pursuant to the judgment as entered by the trial justice, and therefore, agreeing that the case is moot, we conclude that there is no issue raised therein upon which this court should pass at this time.
The appeal is denied and dismissed, the judgment appealed from is affirmed, and the cause is remanded to the Superior Court for such further proceedings as may be appropriate.